Since, as stated in the majority opinion and as shown by the record, "there is no serious complaint" "as to the award of $6,200" for 6,142 square feet of land taken, which was estimated by the parties' respective witnesses as worth from 80 cents to one dollar per square foot, the judgment with respect thereto should not be disturbed.
The judgment entered upon the jury's verdict for $48,000 as an award for damages to the residue of the land, of which serious complaint is made, should be modified by a remittitur of all in excess of $40,000, because excessive.
If such remittitur were accepted within the time stated by this court such judgment should be affirmed as modified; otherwise, the judgment entered by the Court of Common Pleas should be reversed on the ground that it is excessive, and the cause should be remanded to the Court of Common Pleas for further proceedings to be had in accordance with law, thus, I believe, doing substantial justice between the parties.
In my opinion no other error prejudicial to the plaintiff intervened, and this notwithstanding the decisions rendered in the cited cases of State, ex rel. Merritt, v. Linzell, Dir.,163 Ohio St. 97, 126 N.E.2d 53; and Rothwell v. Linzell, Dir.,163 Ohio St. 517, 127 N.E.2d 524, both of which I readily distinguish from the case under consideration. *Page 6